Citation Nr: 1644823	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  10-00 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for blepharospasms of the right eye.

3.  Entitlement to an increased initial rating for a lumbar spine disability, to include degenerative disc disease (DDD) of the lumbar spine and low back strain, currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to July 1971 and January 2003 to January 2007; as well as other periods of Reserve service between the two active duty periods.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.    

In June 2016, the Veteran presented testimony in a videoconference hearing before the undersigned.  A transcript has been associated with the claims file. 

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that in regard to his service connection claims, that he had his right blepharospasms during his Reserve service, but the condition worsened when he went into his final period of active duty in 2003; although he later stated at his hearing that he was first diagnosed in 2003.  He also stated he believed he was not diagnosed and did not go onto medication for his hypertension until he went into his final period of active duty.  See June 2016 hearing; June 2009 lay statement. 

First, active military, naval, or air service includes any period of active duty training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty. 38 U.S.C.A. §§ 101 (21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d) (2015).

Given the legal provisions cited above, effective appellate review requires information as to which periods of the Veteran's service in the Reserve represented INACDUTRA and which periods represented ACDUTRA.  While there are some personnel and service treatment records associated with the file, it is unclear which periods of the Veteran's Reserve service represented INACDUTRA or ACDUTRA. When obtaining records in Federal custody, VA must make as many requests as are necessary to obtain relevant records, until VA concludes that further efforts to obtain these records are futile.  38 C.F.R. § 3.159 (c)(2) (2015).  Given the importance of the information to the Veteran's claims, the Board concludes that VA must conduct further efforts to verify the Veteran's periods of ACDUTRA or INACDUTRA, obtain any outstanding service treatment records from that period of service, and afford the Veteran an opportunity for an examination so an opinion supported by a rationale can be provided.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The RO/Appeals Management center (AMC) should also attempt to obtain a copy of the January 16, 2003 service examination which is cited in the Statement of the Case, but is not in the electronic claims file. 

Finally with regard to the service connection claims, as there was no entrance examination for the Veteran's most recent period of active duty in the Veteran is presumed sound at entry (barring any evidence to the contrary on the January 16, 2003 examination).  Accordingly, it must be determined whether the presumption of soundness is rebutted by clear and unmistakable evidence.  A remand is necessary for an opinion as to whether it is clear and unmistakable that the Veteran's hypertension and blepharospasms pre-existed service and whether or it is clear and unmistakable that either of the disorders was not aggravated or that any increase was due to the natural progression.  See 38 U.S.C.A. § 1111 (West 2014); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).

Regarding the Veteran's increased rating claim, the Board notes that in an August 2016 rating decision, the Veteran was awarded 100 disability from July 18, 2015 until August 1, 2017 due to active pathology of metastatic spine cancer.  The RO noted that the degenerative disc disease, lumbar spine, L5-S1, status post lumbar spine fusion, which was currently 20 percent disabling, would now be evaluated as metastatic bone cancer, lumbar spine associated with status post, radical prostatectomy under Diagnostic Code 5242-5012.  However, the Board finds it unclear whether based on symptomology the Veteran should have a separate rating for his bone cancer symptoms and lumbar spine DDD and lumbar strain symptoms, or whether the symptoms overlap.  Therefore, the Board finds that a new VA examination is warranted to determine which symptoms in the Veteran's low back are due to his cancer and which are due to his degenerative disc disease and lumbar strain. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate government repositories and request any outstanding personnel records and service treatment records from all periods of Reserve service for the Veteran.  These records should provide verification of service, including the specific dates and corresponding nature of such service (i.e., ACDUTRA or INACDUTRA). 

If such records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

2.  Then, set forth in a clear memorandum all periods of the Veteran's ACDUTRA and INACDUTRA service and associate this memorandum with the claims folder.  If such a memorandum cannot be provided, a notation should be made in the claims file with a rationale provided.

3.  Also attempt to obtain the January 16, 2003 service examination containing the annotation stating that that the Veteran had right eye twitch for at least one year prior, and associate it with the electronic claims file. 

4.  Request that the Veteran provide or identify any other outstanding VA or non-VA medical records that are relevant to his claims. 

5.  Then after the above is completed, schedule the Veteran for an appropriate VA examination to determine the etiology of the Veteran's right blepharospasms.  The claims folder and a copy of this remand must be made available to the examiner for review of the Veteran's entire medical history prior to examination.  All appropriate clinical testing should be conducted.  The examiner also should provide medical opinions that address the following: 

(a) whether it is clear and unmistakable (obvious, manifest, and undebatable) that the right blepharospasms pre-existed prior to his most recent period of activity duty active service (January 2003 to January 2007).  Please provide a complete explanation for the opinion.

(b) If so, the examiner must state whether it is clear and unmistakable (obvious, manifest, and undebatable) that a pre-existing right blepharospasm condition WAS NOT aggravated (i.e., permanently worsened) during that period of service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase in service was due to the natural progress.  Please provide a complete explanation for the opinion.

(c) If a response to (a) or (b) above is negative, the examiner should opine whether it is at least as likely as not (50 percent probability or greater probability) that the Veteran's right blepharospasm condition was incurred during a period of ACDUTRA due to an injury or disease therein or whether such was incurred due to an injury incurred during INACDUTRA.

(d) If a response to (a), (b), or (c) is negative, please opine whether it is at least as likely as not (50 percent or greater probability) that any right blepharospasm began in or is related to active military service from January 2003 to January 2007.  Please provide a complete explanation for the opinion.

The examiner's attention is drawn to: 

The Veteran's June 2009 statement that his blepharospasms existed during his Reserve service and his condition was kept under control, but that after he entered active duty his condition increased to the point where he had to have Botox shots, and his doctor opined that this condition had increased due to stress or pressure. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offers a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

6.  Schedule the Veteran for an appropriate VA examination to determine the etiology of the Veteran's hypertension.  The claims folder and a copy of this remand must be made available to the examiner for review of the Veteran's entire medical history prior to examination.  All appropriate clinical testing should be conducted.  The examiner also should provide medical opinions that address the following:

(a) whether it is clear and unmistakable (obvious, manifest, and undebatable) that his hypertension pre-existed prior to his most recent period of activity duty active service (January 2003 to January 2007).  Please provide a complete explanation for the opinion.

(b) If so, the examiner must state whether it is clear and unmistakable (obvious, manifest, and undebatable) that a pre-existing hypertension WAS NOT aggravated (i.e., permanently worsened) during that period of service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase in service was due to the natural progress.  Please provide a complete explanation for the opinion.

(c) If a response to (a) or (b) above is negative, the examiner should opine whether it is at least as likely as not (50 percent probability or greater probability) that the Veteran's hypertension was incurred during a period of ACDUTRA due to a disease therein.  

(d) If a response to (a), (b), or (c) is negative, please opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension began in or is related to active military service from January 2003 to January 2007.  Please provide a complete explanation for the opinion.

The examiner's attention is drawn to:
An August 1999 Reserve examination noting hypertension and that the Veteran took Zestril.  

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offers a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382   (2011).

7.  Schedule the Veteran for an examination in order to determine the current level of severity of his lumbar spine disability.  The examiner should review the electronic records on VBMS and Virtual VA for review.  

Overall, the examiner should distinguish to the extent possible, which of the below symptoms, including any decrease in range of motion, are due to his lumbar spine DDD and strain, and which are due to his metastatic cancer.  If distinguishing between the different diseases is not possible, the examiner should provide a rationale.

All indicated studies, including range of motion studies in degrees using a goniometer, should be performed.  The examiner should test the range of motion for active motion, passive motion, weight-bearing, and nonweight-bearing of the lumbar spine.  The examiner must specifically note at which point in the Veteran's range of motion that pain starts.  

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment.

The examiner should indicate whether the Veteran's lumbar spine disability results in incapacitating episodes (i.e., episodes in which adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes. 

The examiner should comment on whether there is any neurological abnormality associated with the lumbar spine disability, including bladder or bowel impairment.

8.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided with a supplemental statement of the case and allowed an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


 
_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

